Exhibit 10.18




STANDARD MICROSYSTEMS CORPORATION
SEVERANCE PLAN


WHEREAS, Standard Microsystems Corporation ("SMSC" or the “Company”) maintains
the Standard Microsystems Corporation Severance Plan (the "Severance Plan" or
"Plan"); and


WHEREAS, SMSC acknowledges that the Severance Plan is a "welfare plan" as
defined under Section 3(1) of the Employee Retirement Income Security Act of
1974, as amended ("ERISA"); and


WHEREAS, the American Jobs Creation Act of 2004 (“AJCA”) enacted new Section
409A of the Internal Revenue Code (the “Code”), imposing new rules for all forms
of deferred compensation, including benefits under the SMSC Severance Plan; and




WHEREAS, SMSC amended and restated the Severance Plan effective as of December
31, 2008 to comply with Section 409A of the Code, including all IRS
announcements and notices, and the Final Regulations issued under Section 409A;
and


WHEREAS, SMSC wishes to amend the Severance Plan effective as of January 14,
2009 for business reasons; and


WHEREAS, due to the brevity of the Plan, this document shall serve as both the
Plan document and the Summary Plan Description for the Severance Plan; and


WHEREAS, Section 22 of the Severance Plan retained the right for SMSC to amend,
modify or terminate the Plan.


NOW, THEREFORE, the Plan is amended and restated as follows:


1.  
Effective Date.  The Plan became effective as of January 1, 1986.  The Plan was
amended and restated effective as of December 31, 2008 to comply with Section
409A of the Code.  SMSC can demonstrate its good faith compliance with Section
409A from January 1, 2005 to December 31, 2008, as permitted under the Final
Treasury Regulations issued under Section 409A of the Code.  The Plan is being
amended as of January 14, 2009 for business reasons.



2.  
Plan Year.  The Plan Year shall be the calendar year.



3.  
General Definitions.

 
 
a.
"Base Salary" shall mean an eligible employee's regular salary as determined in
accordance with SMSC's payroll records, excluding any bonuses, commissions,
taxable or non-taxable fringe benefits, car or other allowances, and any other
forms of compensation.

 
 
1

--------------------------------------------------------------------------------

 
 
 
b.
“Committee” means the Section 401(k) Committee established for purposes of the
SMSC Section 401(k) Savings Plan.

 
 

 
c.
“Disability” means a Participant is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment,
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, as determined by an independent
third party physician, selected within the discretion of the Committee.  The
determination of whether a Participant is Disabled shall be determined by the
Committee, in its sole discretion, but subject to the provisions of Section
409A.



 
d.
"Employee" shall mean any individual employed directly by SMSC or any Related
Company regularly scheduled to work at least 30 hours per week, excluding any
part time, temporary, seasonal, and leased employees, and excluding any
independent contractors and consultants.



 
e.
“Key Employee” means an individual as described in Section 416(i) of the Code,
determined without regard to Section 416(i)(5) thereof.  For purposes of this
provision, a Key Employee is an officer earning over $140,000 in 2006, $145,000
in 2007, $150,000 in 2008 and $165,000 in 2009 (with a limit of no more than 50
employees, or if less, the greater of 3 or 10% of all employees); a 5% owner; or
a 1% owner having annual compensation of more than $150,000.  All amounts shall
automatically be increased as provided under the Code for cost of living or
other charges.  



 
f.
“Participating Company” shall mean any Related Company located in the United
States.



 
g.
"Related Company" means any entity that is within SMSC's "controlled group", as
defined under Section 1563 of the Code.



 
h.
“Separation from Service” shall have the meaning set forth in Section 409A of
the Code and the regulations thereunder.  Consistent with Final Treasury
Regulation Section 1.409A-1(h), or any subsequent guidance under Section 409A of
the Code, no Separation from Service shall occur if an Eligible Employee
continues to perform services as a consultant or an Employee in accordance with
the following rules:



 
i.
Leave of Absence.  For purposes of Section 409A, the employment relationship is
treated as continuing in effect while a Eligible Employee is on military leave,
sick leave, or other bona fide leave of absence, as long as the period of leave
does not exceed 6 months, or if longer, as long as the Eligible Employee’s right
to reemployment with the Employer provided either by statute or
contract.  Otherwise, after a 6 month leave of absence, the employment
relationship is deemed terminated.

 
 
2

--------------------------------------------------------------------------------

 
 
 
ii.
Part-Time Status.  Whether or not a termination of employment occurs is
determined based upon all facts and circumstances.  However, in the event that
services provided by an Eligible Employee are insignificant, a Separation from
Service shall be deemed to have occurred.  For purposes of Section 409A, if an
Eligible Employee is providing services to SMSC or any Related Entities at a
rate that is at least equal to 20% of the services rendered, on average, during
the immediately preceding 3 full calendar years of employment (or such lesser
period), and the annual compensation for such services is at least 20% of the
average annual compensation earned during the final 3 full calendar years of
employment (or such lesser period), no termination shall be deemed to have
occurred since such services are not insignificant.



 
iii.
Consulting Services.  Where an Eligible Employee continues to provide services
to SMSC or any Related Entities in a capacity other than as an employee, a
Separation from Service shall not be deemed to have occurred if the Eligible
Employee is providing services at an annual rate that is 50% or more of the
services rendered, on average, during the immediately preceding 3 full calendar
years of employment (or such lesser period) and the annual remuneration for such
services is 50% or more of the annual remuneration earned during the final 3
full calendar years of employment (or such lesser period).



 
i.
“Service Date” means an Eligible Employee’s initial date of hire or any re-hire
date, if later.  In certain instances (which must be approved in writing by the
CEO or the Vice President of Human Resources of SMSC), Eligible Employees may be
granted past service credit with former employers.  In this event, the Service
Date may be determined prior to an Eligible Employee’s date of hire or re-hire
with SMSC, within SMSC’s discretion or the provisions of any acquisition or
other agreement.



 
j.
“Specified Employee” means a Key Employee who is employed by SMSC or any Related
Entities which has its stock publicly traded on an established securities
market.  For purposes of the Plan, the Specified Employee Identification Date
shall be each December 31, and the Specified Employee Effective Date shall be
the first day of the fourth month following the Specified Employee
Identification Date (i.e., each April 1).  Specified Employees shall be
determined by an officer of SMSC on an annual basis for purposes of all
nonqualified deferred compensation plans and any other programs in accordance
with the provisions of Section 409A of the Code.

 
 

4.
Eligibility for the Basic Severance Benefit.  All Employees (other than excluded
employees) of SMSC and any Participating Companies are eligible for the Basic
Severance Benefit described in Section 5 (the "Basic Severance Benefit"), unless
benefits are otherwise precluded under the terms of this Plan.  Employees
satisfying these requirements shall be referred to as "Eligible
Employees."  Notwithstanding any provision to the contrary, however, in no event
shall any Basic Severance Benefits under the Plan be provided to individuals who
are hired as temporary employees for a specified period of time; are offered but
refuse to accept another suitable position within the organization; or who are
provided the opportunity to be retained for any length of time by any successor
employer or entities. Nor shall any Basic Severance Benefits be payable to any
Eligible Employees who are eligible for any Executive Severance Benefits or who
have a separately negotiated employment or severance agreement with SMSC, to the
extent that such Executive Severance Benefits or benefits under a separately
negotiated employment or severance agreement equal or exceed the Basic Severance
Benefit.



 
3

--------------------------------------------------------------------------------

 
 
5.            Basic Severance Benefits.


 
a.
Cash Benefits.  Eligible Employees shall be entitled to a severance benefit
equal to ½ of a week's base pay for each 6 months of Continuous Service measured
from an Eligible Employee's Service Date (the “Basic Benefit”).  The Basic
Benefit shall be increased by a multiplier of one and one half (1.5) only for
Continuous Service by an Eligible Employee  between five (5) and ten (10) years
of service.   The Basic Benefit shall be further increased by a multiplier of
two (2) only for Continuous Service by an Employee after their tenth year. To
illustrate the above formula, an Eligible Employee with thirteen (13) years of
Continuous Service would receive a severance benefit equal to 18.5 weeks of base
pay calculated as follows:



(i)     
½ week of base pay x 2 x 5 years (Years 1 to 5) = 5 weeks.
   
(ii)     
½ week of base pay x 2 x 5 years (Years 5 to 10) x 1.5 = 7.5 weeks.



(iii)     
½ week of base pay x 2 x 3 years (Years 10 to 13) x 2 = 6 weeks.



(iv)     
Total Cash Benefit is 18.5 weeks of base salary.



Notwithstanding anything to the contrary in this Plan, the maximum benefit that
any Eligible Employee shall receive under the Severance Plan, exclusive of
employees receiving benefits under Section 8, shall be a maximum benefit of 26
weeks for any Eligible Employees.  In determining Continuous Service for
purposes of computing severance benefits, all periods of time from an
individual's Service Date during which an eligible employee is “actively at
work” shall be taken into consideration, regardless of the actual hours worked
in any period of time, plus any leave time taken under the Family Medical Leave
Act.  Thus, any periods during which an Eligible Employee is absent from work,
other than Family Medical Leaves, shall not be considered in determining
Continuous Service.  No severance benefits shall be paid under the Plan for any
partial periods.


Notwithstanding any provision to the contrary, all Eligible Employees shall be
paid a "Minimum Benefit" equal to 2 weeks of base pay.   This Minimum Benefit is
inclusive of the severance benefit determined above, based upon an Eligible
Employee’s Continuous Service, and shall not be paid in addition to any benefits
based upon Continuous Service.
 
 
4

--------------------------------------------------------------------------------

 

 
b.           COBRA Benefits.  As an additional severance benefit, whether an
Employee receives the Basic Severance Benefit or the Executive Severance
Benefit, SMSC shall also pay for 100% of the cost of any continuation health
coverage if elected under COBRA, by the Employee or any qualified beneficiaries,
for coverage in existence at the time of any qualifying event, for a period
equal to the number of weeks of severance to which the Employee is entitled
following termination of  their employment plus an additional period of time
until the end of the calendar month in which the severance period ends.  Using
the above example in Section 5.a., if the Employee is entitled to receive 18.5
weeks of severance, then SMSC shall pay 100% of the cost of any continuation
health coverage if elected under COBRA for 18.5 weeks following the termination
of the Employee plus the number of days left in the month that is 18.5 weeks
after the Employee’s last date of employment.  Notwithstanding the foregoing,
each Employee shall receive a minimum benefit of three months paid COBRA
coverage.  The payment of any COBRA premiums shall not extend the period of any
COBRA entitlement, and shall only apply for coverage in effect at the time of a
termination, for which COBRA election rights exist.  The Employee and any
qualified beneficiaries may thereafter continue COBRA benefits at their own cost
for any remaining periods of coverage.  However, COBRA coverage shall be
terminated when any subsequent coverage is obtained and the Employee shall
notify SMSC when such subsequent coverage commences.


 
c.
No Deferred Compensation.  The continuation of benefits under COBRA and other
benefits must be incurred and paid by December 31 of the second calendar year
following the calendar year in which a separation from service occurs.  To the
extent that any benefits would extend beyond this period, a single lump cash
payment will be made as of the applicable December 31, in order to avoid any
further deferrals of compensation.



 
d.
Other Benefits.  Other than medical coverage (including dental, vision,
prescription drug and similar coverage, all other benefits, such as group-term
life insurance, long-term disability, short-term disability and other welfare
benefits, shall be terminated in accordance with the provisions of all plans,
with any applicable individual conversion rights.



6.
Entitlement to Basic Severance Benefits.  An Eligible Employee shall be entitled
to the Basic Severance Benefits if an Eligible Employee's employment is
involuntarily terminated with SMSC, unless such termination is for “Cause" as
defined below in this Section 6.  In the event of a termination for “Cause",
including unsatisfactory job performance, no Basic Severance Benefits shall be
paid.



For purposes of this Plan the term "Cause" shall include, but not be limited to
the following: any material violation of the terms of any of SMSC's personnel
policies or procedures; any material misstatement contained in the Eligible
Employee's employment application; commission by the Eligible Employee of any
crime or fraud against SMSC or its property or any crime involving moral
turpitude or reasonably likely to bring discredit upon SMSC; unsatisfactory job
performance; material failure to perform or meet standards of performance
established by SMSC with respect to any services to be provide by the Eligible
Employee; and any violation of SMSC's operating policies.
 
 
5

--------------------------------------------------------------------------------

 

 
7.  
Eligibility for the Executive Severance Benefit.  Employees who may be eligible
for the Executive Severance Benefit (the "Executive Benefit") shall include
Divisional Vice Presidents, Vice Presidents, Senior Vice Presidents, Executive
Vice Presidents, Presidents, Chief Operating Officer, Chief Executive Officer,
Chief Financial Officer, and any other key employees specifically identified by
SMSC to receive the Executive Benefit, in writing.  SMSC retains the discretion
to identify any employees for the Executive Benefit who are employed by SMSC or
any Related Entities as a result of any acquisitions.  However, to the extent
any executives are covered under any separately negotiated employment or
severance agreements, that provide for any severance benefits, such individuals
shall be excluded from participation in the Executive Benefit, and the Severance
Plan, until such individuals are informed, in writing by the SMSC Chief
Executive Officer, of their eligibility for participating in the Severance Plan.
Individuals who are specifically excluded from the benefits as of the effective
date of this amended and restated Severance Plan are identified in separate
corporate records and agreements.



Notwithstanding any provisions to the contrary, in no event shall any benefits
under the Severance Plan or this Amendment be provided to any individuals who
are offered but refused to accept another suitable position within SMSC, or who
are provided the opportunity to be retained for any length of time by any
successor employer, joint venturer, etc., except with regard to any relocations
addressed below.


8.
Executive Severance Benefit.  Eligible Employees for the Executive Benefit shall
receive an Executive Severance Benefit equal to three (3) months of Base Salary
upon the occurrence of required “Relocation” as defined in Section 9(a) of this
Plan or the occurrence of “Other Events” as defined in Section 9(c) of this
Plan.  Eligible Employees for the Executive Benefit shall receive an Executive
Severance Benefit equal to six (6) months of Base Salary upon the occurrence of
“Change in Control” as defined in Section 9(b) of this Plan.



The above Executive Benefit shall be provided in lieu of the Basic Severance
Benefit provided under the Severance Plan based upon an employee's Years of
Continuous Service with SMSC, and in no event shall be paid in addition to any
other severance benefits under the SMSC Severance Plan or any individually
negotiated employment or severance agreements.  Furthermore, under the Executive
Severance Benefit, no "Minimum Benefits" shall exist, such as the 2 week Minimum
Benefit provided under the Basic Severance Benefit.  However, in the event the
Basic Severance Benefit for any Eligible Employee under this Severance Plan is
greater than the Executive Benefit, an executive employee shall be entitled to
the greater of such benefits.


9.
Entitlement to Executive Severance Benefits.  The provisions of the Severance
Plan shall be controlling with regard to the entitlement of any Executive
Severance Benefits.  Therefore, no Eligible Employee who is terminated “for
Cause”, including unsatisfactory job performance shall be entitled to receive
any benefits, consistent with the provisions of this Severance Plan.  However,
Eligible Employees shall be entitled to the Executive Benefit upon the
occurrence of any of the following events:

 
 
6

--------------------------------------------------------------------------------

 
 
 
a.
Relocation.  If an Eligible Employee is required to relocate to a new position
that is more than 75 miles from the location of the employee's employment prior
to such written required relocation, the employee may, within 90 days from
receipt of such notification and prior to receipt of any relocation expenses by
SMSC, inform SMSC, in writing, of the employee's desire to terminate employment
with SMSC or any Related Entity, and to receive the Executive Benefit.
       
b.
Change in Control.  Upon the occurrence of a "Change in Control" of SMSC,
including any affiliated or subsidiary companies, in which any eligible
employees are employed, followed by a reduction in an employee’s Base Salary  by
more than 15%, or any significant reduction (greater than 25%) in any targeted
incentive compensation or bonuses, (i.e., as a percentage of Base Salary) as of
the date of any Change in Control or an involuntary termination of the
employee's employment, other than for "Cause" or retirement or Disability, an
eligible employee shall be entitled to the Executive Severance Benefit in
accordance with Section 9(d) below.

 
A "Change in Control" of SMSC shall be deemed to have occurred upon the
occurrence of one of the following events:


 
i.
The first to occur of any event described as either a change in ownership or
effective control of the Company, or in the ownership of a substantial portion
of the assets of the Company, as defined under Section 409A of the Code.



Notwithstanding the preceding paragraphs of this Section 9, in the event that:
(i) the aggregate payments of benefits to be made or afforded to any employee
under this Amendment (the "Termination Benefits") would be deemed to include an
"excess parachute payment" under Section 280G of the Code or any successor
thereto; and (ii) if such Termination Benefits were reduced to an amount (the
"Non-Triggering Amount"), the value of which is $1 less than an amount equal to
the total amount of any payments permissible under Section 280G of the Code or
any successor thereto; then the Termination Benefits to be paid to any employee
shall be so reduced so as to be a Non-Triggering Amount.  Any allocations of any
reductions required hereby among the Termination Benefits, in accordance with
the proceeding paragraphs of this Section 9, shall be determined by SMSC, within
its discretion.



 
c.
Other Events.  Eligible Employees shall also be entitled to the Severance
Benefits identified in this Plan, under any corporate transactions or events as
provided in the Severance Plan, including any involuntary termination of
employment without cause.
     
 
d.
Good Reason Termination.  Section 9 provides that an Eligible Employee who is an
executive may terminate the Eligible Employee’s employment for “Good Reason”.



 
7

--------------------------------------------------------------------------------

 
 
In order to comply with the safe harbor “Good Reason” provisions contained in
Final Treasury Regulation Section 1.409A-1, the Eligible Employee’s Separation
from Service shall be “treated” as an involuntary termination if the following
“safe harbor” events occur to ensure that a Good Reason termination exists:


 
i.
The Eligible Employee must separate from service within a limited period of
time, not to exceed 60 days following the reason for the Good Reason
termination.



 
ii.
The amount, time and form of payment upon a voluntary separation from service
for Good Reason shall be identical to the amount, time and form of payment upon
an involuntary Separation from Service.



 
iii.
The Eligible Employee must provide notice of the existence of the Good Reason
condition within a period not to exceed 30 days of its initial existence.



 
iv.
The Company shall be provided a period of 30 days during which it may remedy the
condition entitling the Eligible Employee to terminate employment for Good
Reason.



10.
Termination of Severance Benefits.  Notwithstanding any provisions to the
contrary, in the event that an employee is receiving any severance benefits on a
periodic basis, and if such an employee obtains new employment during the period
in which severance benefits would otherwise be paid, all severance benefits
shall immediately be terminated and no further severance benefits shall be due
and payable.



11.
Payment of Benefits.  All benefits shall be paid in a single lump sum
payment  within thirty (30) days after execution of a Release and the expiration
of any revocation period as provided in Section 15 of this Plan.  Payment shall
commence no later than the March 15 of the calendar year following the Plan Year
in which a Separation from Service occurs, provided the Employee executes and
returns a Release within the applicable time limitations prior to such
date.  However, any severance benefits shall be reduced to the extent of any
advance payment under any sales or commission program, for any excess expense
reimbursements, and for any amounts owed to SMSC by the Employee (to the extent
permitted under state law).  Furthermore, payment of any severance benefits is
contingent upon the return of any SMSC property in the possession of the
Employee, including personal computers (“PCs”), fax machines, scanners, copiers,
building access passes and keys, cellular phones, SMSC credit cards, and any
SMSC documents, correspondence, proprietary information and related corporate
materials or equipment.



 
Notwithstanding any provisions to the contrary, if the period during which the
Employee has discretion to consider and revoke the Release straddles two taxable
years of the Employee, then the Company shall make the payments to which the
Employee is entitled under the Plan in the second of such taxable years,
regardless of the taxable year during which the Employee actually delivers the
executed Release to the Company.

 
 
8

--------------------------------------------------------------------------------

 

 
 
a.
Section 409A.  In the event that any termination would cause any payments to be
paid beyond 2½ months following the end of the Plan Year in which a termination
occurs, a final payment equal to the balance owed shall be made prior to the 2½
month period following the applicable Termination Date, in order to rely upon
the “short-term deferral rule” under Section 409A to avoid any unintended form
of deferred compensation.



 
b.
Delay in Payment for Specified Employees.  To the extent that an Eligible
Employee would receive any payment hereunder that would violate Section 409A, in
no event shall any such payment be made within 6 months after the Eligible
Employee’s Separation from Service.  Any and all payments that are required to
be made within such 6 month period shall be delayed until the first day of the 6
months after a Separation from Service occurs and shall retroactively be paid to
make the Employee whole for any lost benefits.  To the extent that an Eligible
Employee is required to pay for the cost of any health or other benefits to keep
them in full force and effect during the 6 month delay period for Eligible
Employees, the Eligible Employee shall also be reimbursed for such out-of-pocket
expenses as of the first day of the 6 months after a Separation from Service,
retroactively, to make the Eligible Employee whole for any out-of-pocket
costs.  To the extent any payments are delayed for any Eligible Employees, they
shall receive interest on such delayed payments equal to the prime rate
determined as of the first day of the month in which a Separation from Service
shall occur, plus 2%.



 
c.
Exception for Specified Employees.  Notwithstanding any provision to the
contrary, in accordance with the Final Regulations issued under Section 409A of
the Code, to the extent that the severance benefits to a Specified Employee do
not exceed the lesser of the Specified Employee salary for the past 2 years or
the Section 401(a)(17) limitations, such amount shall be paid within the 6 month
period of time during which benefits may generally not be paid to Specified
Employees.  To the extent benefits exceed such limitations (which is a maximum
of $460,000 in 2008 and $490,000 in 2009), the balance of any payments shall be
made following the expiration of the 6 month period following a Termination Date
and a Separation of Service in a single lump sum payment on the first day of the
6 months following a Separation from Service, with interest equal to prime plus
2% for the delay in making payments as required under the Severance Plan.



12.
Covenant Not to Compete.  Eligible Employees shall agree that during a period of
6 months after an employee’s Separation from Service, the employee shall not,
directly or indirectly, through any other person, firm, corporation or other
entity, be employed by or engaged as a consultant or independent contractor to
any business entity engaged in a business that is a competitor of SMSC, or any
related entities, anywhere in the United States.  For purposes of this Plan, a
business entity shall be considered to be a competitor with SMSC, and all
related entities, if it is engaged in any of the following activities: the
marketing, sale, design, development, manufacture or assembly of any integrated
circuit or related product competing with an integrated circuit or related
product then offered by SMSC without written consent which will not be
unreasonably withheld if it is a non-competitive situation.



Eligible employees shall acknowledge in the Release required under Section 15
that the scope of this covenant not to compete is reasonable.  In the event that
any aspect of this covenant is deemed to be unreasonable by a court, an Eligible
Employee shall submit to the reduction of either the time or territory to such
an area or period as the court will deem reasonable.  In the event an Eligible
Employee violates this covenant, then the time limitation shall be extended for
a period of time equal to the pendency of such proceedings, including appeals.
 
 
9

--------------------------------------------------------------------------------

 

 
13.
Nonsolicitation of Clients.  For a period of 1 year after the Eligible
Employee’s Separation from Service, the Employee shall not, directly or
indirectly, through any other person, firm, corporation or other entity, solicit
any customers or clients of SMSC, in order to receive the severance benefits.



Eligible Employees shall acknowledge that the scope of this nonsolicitation
provision is reasonable. In the event that any aspect of this provision is
deemed to be unreasonable by a court, an Eligible Employee shall submit to any
reductions as the court shall deem reasonable.  In the event the Eligible
Employee violates this provision, then the time limitations shall be extended
for a period of time equal to the pendency of such proceedings, including
appeals.


14.
No Solicitation of Employees.  During the course of an Eligible Employee's
employment with the Company, the Employee shall come into contact and became
familiar with the Company's employees, their knowledge, skills, abilities,
salaries, commissions, draws, benefits, and/or other matters with respect to
such employees, all of which information is not generally known to the public,
but has been developed, acquired or compiled by the Company at its great effort
and expense.  Eligible Employee shall agree that any solicitation, luring away
or hiring of such employees of the Company shall be highly detrimental to the
business of the Company and may cause serious loss of business and great and
irreparable harm.  Consequently, Eligible Employees shall agree that for a
period of 1 year after the Eligible Employee’s Separation from Service, the
Eligible Employee shall not, directly or indirectly, whether on behalf of the
Eligible Employee or others, solicit, lure or hire away any employees of the
Company or assist or aid in any such activity.



15.
Conditions for Payment.  As a condition precedent to the payment of any Basic or
Executive Severance Benefits, inclusion of the 2 week "Minimum Payment" and any
COBRA coverage, SMSC shall require an Eligible Employee to sign a Severance
Agreement and General Release (the "Release") within  21 or 45 days of the date
of the Eligible Employee’s separation from service (the “Release Period”), as
provided in Section 18.  The Release shall require the Eligible Employee to
agree to release SMSC, any Related Companies, and the employees and directors of
any and all Related Companies, from all claims or demands the Eligible Employee
may have based on employment with SMSC, including claims of which the Eligible
Employee is unaware and claims which are not specifically released and
identified below.  These claims include, but are not limited to, claims arising
under the Constitution of the United States, a release of any rights or claims
the Employee may have under the Age Discrimination in Employment Act of 1967 as
amended, 29 U.S.C. 621 et seq., which prohibits age discrimination in
employment; Title VII of the Civil Right Act of 1964, as amended, 42 U.S.C.
2000(e) et seq., which prohibits discrimination in employment based on race,
color, national origin, religion or sex; the Civil Rights Act of 1966, 42 U.S.C.
1981 et seq.; the Equal Pay Act, which prohibits paying men and women unequal
pay for equal work; or any other federal, state or local laws or regulations
prohibiting employment discrimination; Employee Retirement Income Security Act,
29 U.S.C. 1001 et seq.; Executive Orders 11246 and 11141; the Constitution of
the State of New York or any other states in which the Eligible Employee resides
or works; any New York or other state laws against discrimination; any express
or implied contracts with SMSC or any Related Company; any federal or state
common law and any federal, state or local statutes, ordinances and
regulations.  The Release may include other provisions not stated herein.  Any
payment that otherwise would be made to the Eligible Employee prior to his
delivery of such executed release shall be paid to the Eligible Employee on the
first business day following the conclusion of the Release Period.

 
 
10

--------------------------------------------------------------------------------

 


The Release shall not include, however, a release of (a) the Eligible Employee's
right, if any to any other pension, health or similar benefits under SMSC's
standard policy and procedures programs; or (b) the Eligible Employee's right to
individual conversion privileges under any medical, dental, long-term
disability, life insurance or any other welfare programs.


16.
Corporate Acquisitions and Transactions.  The intent of the Plan is to
compensate Eligible Employees with long-term employment with SMSC, if the need
to terminate an Eligible Employee or to eliminate a position occurs.  In the
event that an Eligible Employee working for SMSC or any Related Company is
subsequently offered employment by any related or unrelated entities as a result
of any corporate transaction or reorganization, no severance benefits shall be
payable whether or not the individual continues to work for the buyer or any
other successor entity in any corporate acquisition or other transaction,
whether or not such offers or positions are at comparable wages or job levels.



17.
ERISA Compliance.  Notwithstanding any provisions to the contrary, in no event
shall any severance benefit exceed 2 times an Eligible Employee's annual
compensation paid during the Plan Year immediately preceding the termination of
the Eligible Employee's services. Furthermore, in no event shall severance
benefits be paid for a period of more than 24 months after an Eligible
Employee's termination of employment.  These rules are intended to comply with
Department of Labor Regulation Section 2510.3-2.



18.
Older Workers Benefits Protection Act. With regard to each individual Severance
Agreement and General Release required under Section 15, SMSC shall give
consideration to requiring either a 21 day review period for individual and
independent terminations, or use of a 45 day review period for significant
reductions in force.  Separate Severance Agreements and General Release forms
may be used with different employees in order to effectuate the intent of the
Severance Plan and/or to provide additional severance benefits in order to
accommodate the unique circumstances of any individual terminations.



19.
WARN Notices.  Prior to the effectuating any significant reduction in force,
SMSC shall give consideration as to whether or not any notifications are
required to employees and/or local officials under the Workers' Adjustment and
Retraining Notification Act of 1990 ("WARN").  Furthermore, prior to
effectuating any reduction in force that may require issuance of WARN Notices,
SMSC may terminate the Severance Plan in order to avoid the duplication of
providing either 60 days of notice and/or 60 days of pay, in addition to any
severance benefits that may be required under the terms of the SMSC Severance
Plan.

 
 
11

--------------------------------------------------------------------------------

 

 
20.
Violation of Section 409A.  All Eligible Employees shall be informed that in the
event of any violation of Section 409A of the Code, severance and other payments
may be subject to income taxes, a 20% excise tax, and underpayment of interest
penalties.  However, the Plan and any Release are intended to comply with
Section 409A and shall be interpreted consistent with the provisions of Section
409A.



21.
Plan Unfunded.  The Plan shall be unfunded for purposes of the Code and Title I
of ERISA, and no assets shall be set aside for the payment of benefits under the
Plan.  All participants are general creditors of SMSC for the payment of any
benefits.



22.
Amendment and Termination.  The Plan may be amended, modified, or terminated at
any time, by action of the Compensation Committee of the Board of Directors of
the Company.



23.
Nonassignability.  No benefits provided under the Plan may be assigned or
transferred, and no benefits are subject to attachment.  However, in the event
of death of an Employee receiving severance benefits, the benefits shall
continue to be paid to the Employee’s  Spouse, or if no Spouse exists, the
Employee’s estate as income in respect of the decedent.



24.
Plan Interpretation.  SMSC shall have complete discretion to interpret all
provisions of the Plan and to establish reasonable rules and procedures to
facilitate the administration of the Plan.



25.
Claims and Review Procedures.  SMSC hereby adopts the following claims
procedures to review all claims for benefits under the Plan, in accordance with
Department of Labor Regulation 29 CFR §2560.503-1:



 
a.
Benefit Claims.  Claims for benefits shall be made in writing to the Employer,
or, in the event the Employer contracts with a person or corporation to process
claims for any benefits, claims for such benefits shall be forwarded to such
person or corporation as designated by the Employer.  Whoever is designated to
process claims for benefits, whether the Employer, or any other person, shall be
referred to as the "Claim Coordinator" in this Claims Procedure.



The "Claim Coordinator" shall make all determinations as to the right of any
claimant to a benefit under the Plan.  If the "Claim Coordinator" denies in
whole or in part any claim for a benefit under the Plan the "Claim Coordinator"
shall furnish the claimant with notice of the decision not later than 90 days
after receipt of the claim by the "Claim Coordinator", unless special
circumstances require an extension of time for processing the claim.  If such an
extension of time for processing is required, written notice of the extension
shall be furnished to the claimant prior to the termination of the initial
90-day period.  In no event shall such extension exceed the period of 90 days
from the end of such initial period.  The extension notice shall indicate the
special circumstances requiring an extension of time and the date by which the
processor expects to render the final decision.  If no notice of a decision or
extension is provided, the claimant shall assume the claim has been denied.
 
 
12

--------------------------------------------------------------------------------

 

 
The written notice which the processor shall provide to every claimant who is
denied a claim for benefits shall be set forth in a manner calculated to be
understood by the claimant:


i.     
The specific reason or reasons for the denial;



ii.     
Specific reference to pertinent Plan provisions on which the denial is based;



iii.     
A description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and



iv.     
Appropriate information as to the steps to be taken if the claimant wishes to
submit his claim for review.



A claimant or his authorized representative may request the Appeals Committee to
review the denial of a claim by the "Claim Coordinator".  The Appeals Committee
shall be established by the Employer as the "Named Appeals Fiduciary", as
required under ERISA for reviewing claims.  Such request shall be made in
writing and shall be presented to the Appeals Committee not more than 60 days
after receipt by the claimant of written notification of the denial of a
claim.  The claimant shall have the right to review pertinent documents and to
submit issues and comments in writing. The Appeals Committee shall make its
decision on review not later than 60 days after receipt by the Appeals Committee
of the claimant's request for review, unless special circumstances require an
extension of time, in which case a decision shall be rendered as soon as
possible by not later than 120 days after receipt by the Appeals Committee of
the request for review.  If such an extension of time for review is required
because of special circumstances, written notice of the extension shall be
furnished to the claimant prior to the commencement of the extension.  The
decision of review shall be in writing and shall include specific reasons for
the decision, written in a manner calculated to be understood by the claimant,
and specific references to the pertinent Plan provisions on which the decision
is based.


 
b.
Compliance with Regulations.  It is intended that the claims procedure of this
Plan is administered in accordance with the claims procedure regulations of the
Department of Labor set forth in 29 CFR Section 2560.503-1.  Accordingly, the
above claims procedures shall be required to the extent necessary to comply with
any future laws, regulations or announcements.

 
 
13

--------------------------------------------------------------------------------

 

 
26.
Withholding of Taxes.  SMSC shall deduct from all severance payments made to any
Eligible Employee all applicable federal, state or local taxes required by law
to be withheld from such payments.



27.
Retirement and Other Benefits.  Severance benefits shall not be treated as
"Compensation" under the terms of any qualified retirement plans.  Nor shall the
payment of any severance benefits be treated as extending any individual's
employment, for any employee benefit or employment purposes.



28.
Other Covenants.  Notwithstanding any provisions to the contrary, to the extent
that any longer periods are used for any covenants not to compete or solicit
customers or employers, within any other employment agreements, severance
agreements, or offer letters, the longer period shall be controlling for
purposes of any Eligible Employee.



29.
Employment and Severance Agreements, and Offer Letters.  Sections 4 and 7 of the
Severance Plan provides that to the extent an Eligible Employee is entitled to
any severance benefits under any separately negotiated agreements, no benefits
are payable under the Severance Plan.  Notwithstanding any provisions to the
contrary, if any Eligible Employee is entitled to any severance benefits under
any separately negotiated employment or severance agreements, or offer letters,
no benefits shall be payable under the Severance Plan unless provided otherwise
in any such separate agreement or letter.  However, in the event that any
separate Agreement or letter provides for any additional benefits, including
benefits provided under the Severance Plan, in no event shall any Eligible
Employee receive benefits which are determined to be duplicative, within the
discretion of the Committee.  In the event of any conflict in benefits, the
Committee, within its discretion, shall provide an Eligible Employee with the
greater of the benefits provided under the Severance Plan or any separately
negotiated agreement or letter.



30.
Form of Communication.  Any election, claims, notice or other communication
required or permitted to be made by or to an Eligible Employee under this Plan
shall be made in writing and in such form as shall be prescribed by SMSC.  Such
communication shall be effective upon receipt by SMSC, if hand delivered or sent
by first class mail, postage pre-paid, return receipt requested to the Vice
President of Human Resources, Standard Microsystems Corporation, 80 Arkay Drive,
Hauppauge, New York 11788.



31.
Plan Number.  The Plan Number assigned to this Plan for purposes of Internal
Revenue Form 5500 filings is 501.



32.
Severability.  The invalidity of any portion of this Plan shall not invalidate
the remainder, and the remainder of the Plan shall continue in full force and
effect.



33.
No Future Application for Employment.  An Eligible Employee agrees not to apply
for any new positions with SMSC or any Related Entities following any
Termination Date if so provided in the Eligible Employee’s Severance Agreement,
within the discretion of SMSC.



34.
No Release of Future Claims.  This Agreement does not waive or release any
rights or claims that the Employee may have under the Age Discrimination in
Employment Act which arises after the effective date of the Agreement, if
applicable.

 
 
14

--------------------------------------------------------------------------------

 

 
35.
Reference.  Reference inquiries from prospective employers shall be handled by
only verifying the Employee's dates of employment, last position held and level
of compensation.



36.
Captions.  The captions at the head of a paragraph of this Plan are designed for
convenience of reference only and are not to be resorted to for the purpose of
interpreting any provision of this Plan.



37.
Gender and Number.  The masculine gender, where appear­ing herein, shall be
deemed to include the feminine gender, and the singular shall be deemed to
include the plural, unless the context clearly indicates to the contrary.



38.
Governing Laws. The Plan shall be governed and construed in accordance with the
laws of the State of New York, except to the extent preempted by ERISA.










 
STANDARD MICROSYSTEMS CORPORATION
       
1/16/09
/s/ Christine King
Date
Christine King
 
President and Chief Executive Officer





 
15

--------------------------------------------------------------------------------

 


IMPORTANT INFORMATION.



w
Plan Year:
January 1 to December 31
      w
Type of Plan:
Severance Plan
      w
Plan No.:
501
      w
Plan Sponsor:
Standard Microsystems Corporation
   
EIN 11-2234952
      w
Plan Administrator:
Standard Microsystems Corporation
      w
Funding:
Employer self funded
      w
Agent for Service
   
of Legal Process:
Standard Microsystems Corporation
   
80 Arkay Drive
   
Hauppauge, New York 11788

 
 
 
16

--------------------------------------------------------------------------------

 